DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 08/04/22 in response to the non-final Office Action mailed 05/04/22.
Status of Claims
2)	Claims 7-20 have been canceled via the amendment filed 08/04/22.
	Claims 1-6 have been amended via the amendment filed 08/04/22.
	Claims 1-6 are pending.  
Claims 1, 2 and 5-6 are under examination.  
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Rejection(s) Moot
5)	The rejection of claim 7 made in paragraph 8 of the Office Action mailed 05/04/22 under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, as not providing adequate written description is moot in light of Applicants’ cancellation of the claim.
6)	The rejection of claim 7 made in paragraph 10 of the Office Action mailed 05/04/22 under 35 U.S.C § 112(b) or (pre-AIA ), second paragraph, as being indefinite is moot in light of Applicants’ cancellation of the claim.
7)	The rejection of claim 7 made in paragraph 13 of the Office Action mailed 05/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by Kawakami et al. (US 8440179 B2, of record) as evidenced by Tian et al. (Obesity Rev. 13: 381-387, 2012, Summary, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
8)	The rejection of claim 1 made in paragraph 8 of the Office Action mailed 05/04/22 under 35 U.S.C § 112(a) or (pre-AIA ), first paragraph, as not providing adequate written description is withdrawn in light of Applicants’ claim amendments. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
9)	The rejection of claims 1, 2 and 5 made in paragraph 12 of the Office Action mailed 05/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by Lee et al. (Biosci. Microflora 24: 11-16, 2005, of record) as evidenced by Sethi S (Healthline Editorial Team, pages 1-15, 11 November 2021, of record) and Kim et al. (PLOS ONE 9(6): e97841, 2014, abstract, of record) is withdrawn in light of Applicants’ claim amendments. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
10)	The rejection of claims 1, 2, 5 and 6 made in paragraph 13 of the Office Action mailed 05/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by Kawakami et al. (US 8440179 B2, of record) as evidenced by Tian et al. (Obesity Rev. 13: 381-387, 2012, Summary, of record) is withdrawn in light of Applicants’ claim amendments. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
11)	The rejection of claims 1, 2 and 5-6 made in paragraph 14 of the Office Action mailed 05/04/22 under 35 U.S.C § 102(a)(1) as being anticipated by Beaulieu et al. (US 20110002994 A1, of record) is withdrawn in light of Applicants’ claim amendments.  
	It is noted that Applicants have advanced no arguments in response to this art rejection. 
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 103
12)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C § 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 36 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(c) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.    
13)	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C § 103 as being unpatentable over 
Beaulieu et al. (US 20110002994 A1, of record) in view of Kawakami et al. (US 8440179 B2, of record) and Jeong et al. (J. Korean Med. Sci. 23: 789-795, 2008).
	It is noted that the instant specification at line 15 of page 1 identifies hepatic steatosis as an alternative term to fatty liver. 
	Beaulieu et al. disclosed a method of administering to a human patient having a fatty liver disease such as NAFLD an effective amount of a composition comprising a final product containing non-pathogenic lactic acid bacteria (LAB) comprising L. lactis and/or L. lactis cremoris and MPM. The prior art method treats, prevents or alleviates NAFLD. See claims 22, 19, 18, 26, 49, 7, 3 and 1; and sections [0074], [0073], [0070] and [0069]. The prior art composition was in the form of a liquid or aqueous suspension, therapeutic composition, prophylactic composition, probiotic food, functional food, skim milk, medical food, pharmaceutical and/or neutraceutical composition. See sections [0101], [0083], [0110], [0040], [0080], [0075], [0102] and [0131].
	Beaulieu et al. are silent on the L. lactis cremoris comprised in the composition administered in their method being L. lactis cremoris ATCC 19257.
 	However, Kawakami et al. disclosed a composition comprising an effective amount of the ATCC 19257 strain of Lactococcus cremoris and/or cultures thereof having a visceral fat-reducing effect and its administration to a subject in need such as an adult subject to reduce visceral fat in the subject. The Lactococcus lactis or Lactococcus cremoris was contained in food, or feed; or milk or beverage (i.e., pharmaceutical and neutraceutical liquid suspensions).  The effective amount administrated comprised 108 to 1012 CFU of the ATCC 19257 strain per day. The method resulted in significantly lower amounts of visceral fat in the subjects compared to subjects not taken said lactic acid bacteria. See claims 1, 2, 5 and 6; Table 4; 7th full paragraph under ‘Best Mode for Carrying out the Invention’; second full paragraph of column 8; four full paragraphs above ‘Detailed Description’; and lines 58-60 of column 12. 
	Jeong et al. taught that visceral fat is associated with NAFLD. Jeong et al. taught that visceral fat is associated with the severity of hepatic steatosis in NAFLD. Jeong et al. expressly identified increased visceral fat content not only as a biomarker of NAFLD, but as a therapeutic target in the treatment of NAFLD. See the first and last sentences of ‘Abstract’; and the last full paragraph of ‘Discussion’.
	Given the teachings of Jeong et al. and Kawakami et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to supplement the composition administered in Beaulieu’s method with Kawakami’s art-known ATCC 19257 strain of L. lactis cremoris to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring, advantageously, the additional visceral fat-reducing effects to the method of Beaulieu et al. The resultant method would be expected to result in all of the effects induced by the instantly administered Lactococcus lactis cremoris 19257 strain since two identical products cannot have mutually exclusive properties. 
Claims 1, 2, 5 and 6 are prima facie obvious over the prior art of record.
Conclusion
14)	No claims are allowed. 
15)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

September, 2022